Title: From George Washington to Virginia Magistrates of Essex County, 29 October 1781
From: Washington, George
To: Magistrates of Essex County, Virginia


                  
                     Gentn,
                     Camp near York 29th Oct. 1781
                  
                  It is of essential importance to the public, that the British sick and wounded should be removed from York & Gloucester to the places of their destination as soon as possible—To do it wholly by Land (in our circumstances) is impracticable, and the means of removing them by Water is not in my power.  The best expedient I can devise is to send them up York river to the nearest point to Urbanna—remove them thence by Land, to the latter place, & afterwards by water to Fredericksburg where the Govr has directed provision to be made for them.
                  I must rely upon the Magistracy of Essex—& the principle Gentn of Urbanna—for aid to carry this measure into execution, & to this end is my address to them—The approaching cold season is among the least important Reasons for my wishing to see this business executed with dispatch.  I have the honr to be Gentn Yr &c.
                  
                     G: W——n
                  
               